 


115 HRES 634 EH: Electing Members to certain standing committees of the House of Representatives. 
U.S. House of Representatives
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 634 
In the House of Representatives, U. S.,

November 29, 2017
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives.  
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:  Committee on Foreign Affairs:Mr. Curtis.

 Committee on Homeland Security: Mr. Bacon.  Committee on Small Business: Mr. Curtis.

 
 
Karen L. Haas,Clerk.
